DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the detected information" in line 26.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 5-6, and 8-11 depend from a rejected base claim, incorporate the indefinite language though dependency, and are rejected for the same reason as the base claim. 
Claim 12 recites the limitation "the detected information" in line 17.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kawamoto [JPH085135B2, newly cited, machine translation provided], Inoue et al. [JP2000-035178, “Inoue”, of record, previously cited, translation of abstract newly provided]. 
Kawamoto discloses a method for connecting a thermoplastic line element to a connecting element comprising the method steps: providing the at least one thermoplastic line element (pipe member 11) (Figure 2); providing the connecting element (joint member 12) having a thermoplastic body, wherein a heating element (1) is embedded in the body for generating heat in a welding region for welding the body to the at least one line element (Figure 2; page 2); joining the connecting element (12) to the at least one thermoplastic line element (11) (Figure 2); providing a welding device (1) for welding the connecting element to the at least one thermoplastic line element (Figure 2; page 2); welding the connecting element to the at least one thermoplastic line element by generating heat in the welding region by means of the welding device (claim 1); stopping via the welding device the welding of the connecting element to the at least one thermoplastic line element before an end of a planned welding duration and/or outputting via the welding device an error message when an error criterion is reached (processing for stopping the welding work or sounding a buzzer; page 2); wherein an error counter, which is implemented in the welding device, sums up a number of error events (count means increments, page 2); wherein the welding device is configured such that the error criterion is reached when a specified number of error events are summed up (setting the number of times of counting, counting to determine if number of anomalies results in a defective product; page 2); wherein an error message is added to the error counter when, over an error period, an actual value of a welding current lies outside a target value tolerance of a target value of the welding current (when current value exceeds the allowable range, for example +10%; page 3). 
Kawamoto does not disclose inputting information about the connecting element into the welding device, and wherein the target value tolerance of the target value of the welding current is determined in dependence of detected information about the connecting element. 
Inoue discloses a method for connecting a thermoplastic line element (5) to a connecting element (2). Inoue discloses inputting information about the connecting element (2) to be welded into the welding device (10) (scanning the barcode; paragraph 0016); and wherein tolerance value of the target value is determined in dependence of the information detected from the barcode (translated abstract). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kawamoto by inputting information about the connecting element by scanning a barcode and inputting the variables for control including the tolerance value as taught by Inoue in order to provide better control over the method and to improve the quality of the final product by ensuing defects are accurately determined for the particular connecting element being used. 
With respect to claim 5, Inoue discloses wherein the a time frame of the error period  is determined in dependence of the detected information about the connecting element to be welded (paragraph 0004).
With respect to claim 6, Inoue discloses the time frame of the error period is set between 1 sec and 40sec ( 1 second; paragraph 0017). 
With respect to claim 8, Inoue discloses wherein the target value tolerance of the target value of the welding current and/or the target value tolerance  of the target value of the a conductor resistance of the heating element is between 1.5% and 3% of the amount of the respective target value (paragraphs 0010-11, 0013).
With respect to claim 9, Inoue discloses the error criterion is reached when more than two error messages, are added in the error counter (Inoue discloses a number of counts which would include more than two, paragraph 0017). If “more than two” is not anticipated by Inoue, it would have been obvious to one of ordinary skill to select a threshold value of more than two as the number of errors increases one of ordinary skill would appreciate the chances of a faulty weld would increase. 
With respect to claim 10, Inoue discloses the target value tolerance of the target value of the a conductor resistance of the heating element is defined exclusively at the lower side of the target value of the conductor resistance (paragraph 0010-11, 0013). 
With respect to claim 12, Kawamoto discloses a welding device for welding a thermoplastic line element (11)  to a connecting element (12), the welding device having a control unit (computer) the input interface being coupled to the control unit, wherein the welding device is designed to stop the welding of the connecting element to the at least one thermoplastic line element before an end of a planned welding duration and/or to output an error message by the welding device when an error criterion is reached, wherein an error counter, which is implemented in the welding device, is configured to sum up a number of error events, wherein the welding device is configured such that the error criterion is reached when a specified number of error events are summed up, wherein the welding device is configured such that an error message is added to the error counter when, over an error period, an actual value of a welding current lies outside a target value tolerance of a target value of the welding current (Figure 2; pages 2-3). 
Kawamoto discloses a computer but does not explicitly disclose an input interface, or wherein the target value tolerance of the target value of the welding current is determined in dependence of the detected information about the connecting element to be welded.  
Inoue discloses a welding device for welding a thermoplastic line element (5) to a connecting element (2), the welding device having a control unit (10) and an input interface (17) for inputting information about the connecting element (2) to be welded, the input interface (17) being coupled to the control unit (10) (paragraph 0017); and wherein tolerance value of the target value is determined in dependence of the information detected from the barcode (translated abstract). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Kawamoto by inputting information by an barcode reader as an input interface and inputting the variables for control including the tolerance value as taught by Inoue in order to provide better control over the method and to improve the quality of the final product by ensuing defects are accurately determined for the particular connecting element being used. 
With respect to claims 13-14, the claims differ from claims 1 and 12 by monitoring conductor resistance rather monitoring welding current.  Kawamoto discloses welding abnormalities occur when the resistance value becomes small so that current flowing though the heating element increases and as a result welding strength cannot be obtained (page 1). One of ordinary skill would appreciate given Kawamoto’s disclosure of the relationship between resistance values and current, that the abnormality could be determined by measuring either one of the current or resistance. 
	Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 9/30/2022, with respect to the rejection under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Kawamoto. 
Applicant argues Inoue fails to disclose counting errors when an actual value lies outside of a target value tolerance.  Newly cited Kawamoto discloses comparing actual measured values to a target value and counting errors when the actual value is outside of a tolerance of the target value.  Previously cited Inoue is cited to teach inputting threshold values into the controller by using a barcode system. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 25, 2022